Citation Nr: 0920303	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-12 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2006, 
a statement of the case was issued in April 2007, and a 
substantive appeal was received in April 2007.  The Veteran 
testified at a Board hearing at the RO in February 2009.


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the Veteran's 
left ear hearing loss is causally related to his active duty 
service.


CONCLUSION OF LAW

The Veteran's left ear hearing loss was incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for left ear hearing loss.  As hereinafter 
explained, hearing loss has already been established for 
right ear hearing loss.  The Board notes that the Veteran 
filed additional evidence that was not accompanied by a 
waiver of initial RO consideration.  However, in light of the 
favorable disposition of the Veteran's claim of entitlement 
to service connection, the Board finds that the Veteran is 
not prejudiced by the Board's consideration of the additional 
evidence in the adjudication of this appeal.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under 
Secretary for Health held in an October 4, 1995, memorandum 
opinion that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the Veteran's service entrance examination report of 
medical history, the Veteran specifically marked no when 
asked have you ever had or have you now hearing loss.  On the 
associated report of medical examination, the examiner noted 
his ears as clinically normal.  The Veteran's left ear 
puretone thresholds were 5 decibels for the frequencies 500 
and 1000 and 0 decibels for the frequencies 2000 and 4000.   
In April 1971, the Veteran was afforded a service exit 
examination.  In his report of medical history, the Veteran 
again specifically marked no when asked have you ever had or 
have you now hearing loss.  At that time, his left ear 
puretone thresholds were 15 decibels for the frequencies 500, 
1000, 2000, and 4000.    Neither test meets the criteria for 
hearing loss disability as defined by 38 C.F.R. § 3.385.  

At this point the Board notes that the lack of any evidence 
that the Veteran exhibited hearing loss during service is not 
fatal to his claim.  The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by 
the United States Court of Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran was afforded a VA examination in February 2009, 
which confirmed a current hearing loss disability in the left 
ear for the first time.  The examiner stated that due to the 
difference in left ear thresholds and speech reception 
thresholds, he could not determine a rating for the Veteran's 
left ear.  However, the examiner did note the Veteran's left 
ear Maryland CNC word list speech recognition score to be 80 
percent.  As the Veteran's speech recognition score was less 
than 94 percent, the Veteran now has a currently diagnosed 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

In April 2007, the RO granted service connection for the 
Veteran's right ear hearing loss based upon the holding in 
Hensley v. Brown, 38 C.F.R. § 3.385, and the benefit of the 
doubt rule.  The Veteran's hearing loss increased during 
service in the left ear almost equally to the increase during 
service of the right ear, evidenced by audiometric findings.  
By granting service connection for the right ear, the RO 
conceded that the Veteran suffered noise exposure in service 
significant enough to affect the veteran's hearing and that 
the Veteran's hearing loss in service was significant enough 
to be related to the Veteran's current hearing loss.  

The evidence in this case is not compelling with regard to a 
finding of a nexus or link between the left ear hearing loss 
and the Veteran's service.  However, the RO has already 
granted hearing loss for the right ear based upon the same 
evidence available for the left ear hearing loss.  Therefore, 
after considering and weighing the evidence discussed above, 
the Board believes the only reasonable conclusion to be drawn 
is that the evidence is in relative equipoise.  As such, all 
doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).  Service connection for left ear hearing loss is 
granted.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).




ORDER

Entitlement to service connection for left ear hearing loss 
is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


